UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-26427 Stamps.com Inc. (Exact name of registrant as specified in its charter) Delaware 77-0454966 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1990 E. Grand Avenue El Segundo, California 90245 (Address of principal executive offices, including zip code) (310) 482-5800 (Registrant’s telephone number, including area code) 12959 Coral Tree Place Los Angeles, California 90066 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ As of July 31, 2012, there were 16,415,741 shares of the Registrant’s Common Stock issued and outstanding. STAMPS.COM INC. AND SUBSIDIARY FORM 10-Q QUARTERLY REPORT FOR THE QUARTER ENDED JUNE 30, 2012 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 2 ITEM 1. FINANCIAL STATEMENTS 2 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4. CONTROLS AND PROCEDURES 26 PART II – OTHER INFORMATION 27 ITEM 1. LEGAL PROCEEDINGS 27 ITEM 1A. RISK FACTORS 27 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 27 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 27 ITEM 4. MINE SAFETY DISCLOSURES 27 ITEM 5. OTHER INFORMATION 27 ITEM 6. EXHIBITS 27 1 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS STAMPS.COM INC.AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) June 30, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash — Short-term investments Accounts receivable, net Other current assets Total current assets Property and equipment, net Intangible assets, net Long-term investments Deferred income taxes. Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Total current liabilities Commitments and contingencies Stockholders’ equity: Common stock, $.001 par value Authorized shares: 47,500 in 2012 and 2011 Issued shares: 27,237in 2012 and 26,856 in 2011 Outstanding shares: 16,544in 2012 and 16,163in 2011 49 49 Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost, 10,693shares in 2012 and 2011 ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents STAMPS.COM INC.AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues: Service $ Product Insurance PhotoStamps Other 3 3 6 4 Total revenues Cost of revenues: Service Product Insurance PhotoStamps Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Income from operations Interest and other income, net Income before income taxes Income tax expense (benefit) 64 95 ) Net income $ Net income per share Basic $ Diluted $ Weighted average shares outstanding Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents STAMPS.COM INC.AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net income $ Other comprehensive income: Unrealized (loss) gain on investment ) 26 ) ) Comprehensive income $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents STAMPS.COM INC.AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Deferred income tax ) — Changes in operating assets and liabilities: Accounts receivable ) Other current assets ) Other assets 52 ) Deferred revenue ) ) Accounts payable and accrued expenses ) ) Net cash provided by operating activities Investing activities: Sale of short-term investments Purchase of short-term investments ) — Sale of long-term investments Purchase of long-term investments ) — Release of restricted cash — Purchase of property and equipment ) ) Net cash (used in) provided by investing activities ) Financing activities: Proceeds from exercise of stock options Issuance of common stock under ESPP Repurchase of common stock — ) Net cash provided by (used in) financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents STAMPS.COM INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Summary of Significant Accounting Policies Basis of Presentation We prepared the consolidated financial statements included herein without audit pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States (“U.S.”) generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to such rules and regulations. We believe that the disclosures are adequate to make the information presented not misleading. We recommend that these financial statements be read in conjunction with the audited financial statements and the notes thereto included in our latest annual report on Form 10-K for the fiscal year ended December 31, 2011, filed with the SEC on March 14, 2012. In our opinion, these unaudited financial statements contain all adjustments (consisting of normal recurring adjustments) necessary to present fairly our financial position as of June 30, 2012, our results of operations for the three and six months ended June 30, 2012 and our cash flows for the six months ended June 30, 2012.The results of operations for the interim periods are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. Principles of Consolidation The consolidated financial statements include the accounts of Stamps.com Inc. and PhotoStamps Inc. In October 2009, we formed PhotoStamps Inc., a wholly owned subsidiary, for the purpose of managing our retail gift card operations. Because 100% of the voting control is held by us, we have consolidated PhotoStamps Inc. in the accompanying consolidated financial statements. All significant intercompany accounts and transactions have been eliminated. Use of Estimates and Risk Management The preparation of financial statements in conformity with U.S. GAAP requires us to make estimates and assumptions that affect the amounts reported in the financial statements and the accompanying notes.Actual results could differ from those estimates, and such differences may be material to the financial statements. Examples include estimates of loss contingencies, promotional coupon redemptions, the number of PhotoStamps retail boxes that will not be redeemed, deferred income taxes and estimates regarding the useful lives of our building, patents and other amortizable intangible assets. Contingencies and Litigation We are involved in various litigation matters as a claimant and a defendant. We record any amounts recovered in these matters when received. We record liabilities for claims against us when the loss is probable and estimable. Amounts recorded are based on reviews by outside counsel, in-house counsel and management. Actual results could differ from estimates. Fair Value of Financial Instruments Carrying amounts of certain of our financial instruments including cash, cash equivalents, restricted cash, accounts receivable and accounts payable approximate fair value due to their short maturities. The fair values of investments are determined using quoted market prices for those securities or similar financial instruments. 6 Table of Contents STAMPS.COM INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Property and Equipment We account for property and equipment at cost less accumulated depreciation and amortization. We compute depreciation using the straight-line method over the estimated useful life of the asset, generally three to five years. We have a policy of capitalizing expenditures that materially increase assets’ useful lives and charging ordinary maintenance and repairs to operations as incurred. When property or equipment is disposed of, the cost and related accumulated depreciation and amortization are removed from the accounts, and any gain or loss is included in operations. On January 23, 2012, we completed the previously announced purchase of two adjacent buildings in El Segundo, California that will serve as our future headquarters for an aggregate purchase price of $13.4 million, of which approximately $7.2 million was allocated to land, $5.5 million was allocated to building and $700,000 was allocated to lease-in-place intangible assets.At closing, we acquired existing leases of building tenants which have remaining terms of up to approximately 5.5 years. The building will be depreciated on a straight line basis over the estimated useful life of 40 years. The lease-in-place intangible assets will be amortized over 5.5 years.Land is not depreciated. This purchase was accounted for as a business combination in accordance with U.S. GAAP. Income Taxes We account for income taxes in accordance with Financial Accounting Standards Board (“FASB”) ASC Topic No. 740, Income Taxes (“ASC 740”), which requires that deferred tax assets and liabilities be recognized using enacted tax rates for the effect of temporary differences between the book and tax basis of recorded assets and liabilities. ASC 740 also requires that deferred tax assets be reduced by a valuation allowance if it is more likely than not that some or all of the net deferred tax assets will not be realized. We record a valuation allowance to reduce our gross deferred tax assets, which are primarily comprised of U.S. Federal and State tax loss carryforwards, to the amount that is more likely than not (a likelihood of more than 50 percent) to be realized. In order for us to realize our deferred tax assets, we must be able to generate sufficient taxable income. We evaluate the appropriateness of our deferred tax assets and related valuation allowance in accordance with ASC 740 based on all available positive and negative evidence. Revenue Recognition We recognize revenue from product sales or services rendered, licensing the use of our software and intellectual property as well as commissions from advertising or sale of products by third party vendors to our customer base when the following four revenue recognition criteria are met: persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the selling price is fixed or determinable, and collectability is reasonably assured. Service revenue is primarily derived from monthly subscription fees and is recognized in the period that services are provided. Product sales, net of return allowances, are recorded when the products are shipped and title passes to customers. Sales of items, including PhotoStamps, sold to customers are made pursuant to a sales contract that provides for transfer of both title and risk of loss upon our delivery to the carrier. Return allowances for expected product returns, which reduce product revenue, are estimated using historical experience. Commissions from the advertising or sale of products by a third party vendor to our customer base are recognized when the revenue is earned and collection is deemed probable. Customers pay face value for postage purchased for use through our PC Postage software, and the funds are transferred directly from the customers to the United States Postal Service (“USPS”). We do not recognize revenue for this postage, as it is purchased by our customers directly from the USPS. 7 Table of Contents STAMPS.COM INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) PhotoStamps revenue, which includes the face value of postage, from the sale of PhotoStamps sheets and rolls is made pursuant to a sales contract that provides for transfer of both title and risk of loss upon our delivery to the carrier. Sale of PhotoStamps retail boxes are initially recorded as deferred revenue.PhotoStamps revenue related to the sale of these PhotoStamps retail boxes is subsequently recognized when either: 1) the PhotoStamps retail box is redeemed, or 2) the likelihood of the PhotoStamps retail box being redeemed is deemed remote (“breakage”) and there is no legal obligation to remit the value of the unredeemed PhotoStamps retail boxes. On a limited basis, we allow third parties to offer products and promotions to our customer base. These arrangements generally provide payment in the form of a flat fee or revenue sharing arrangements where we receive payment upon customers accessing third party products and services. Total revenue from such advertising arrangements was not significant during the three and six months ended June 30, 2012 and 2011. We provide our customers with the opportunity to purchase parcel insurance directly through our software. Insurance revenue represents the gross amount charged to the customer for purchasing insurance and the related cost represents the amount paid to the insurance broker, Parcel Insurance Plan. We recognize revenue on insurance purchases upon the ship date of the insured package. PhotoStamps Retail Boxes We sell PhotoStamps retail boxes that are redeemable for PhotoStamps on our website.The PhotoStamps retail boxes are sold through various third party retail partners.Our PhotoStamps retail boxes are not subject to administrative fees on unredeemed boxes and have no expiration date.PhotoStamps retail box sales are recorded as deferred revenue.Prior to the second quarter of 2011, revenue was recognized only on boxes that were actually redeemed on our website. During the second quarter of 2011, we concluded that sufficient company-specific historical evidence existed to determine the period of time after which the likelihood of the PhotoStamps retail boxes being redeemed was remote.Based on our analysis of the redemption data, we estimate that period of time to be 60 months after the sale of our PhotoStamps retail boxes. Beginning in the second quarter of 2011, we began recognizing breakage revenue related to our PhotoStamps retail boxes utilizing the redemption recognition method. Under the redemption recognition method, we recognize breakage revenue from unredeemed retail boxes in proportion to the revenue recognized from the retail boxes that have been redeemed.During the second quarter of 2011, we recognized $2.2 million, which was $0.15 on a per share basis using fully diluted shares as of June 30, 2011 (revenue divided by fully diluted shares outstanding, exclusive of any current or prior period costs related to the retail programs), of retail box breakage revenue, of which $2.1 million related to a cumulative catch-up for previously sold and unredeemed PhotoStamps retail boxes originally recorded as deferred revenue. The retail box breakage revenue recognized was recorded in PhotoStamps revenue. We continue to recognize retail box breakage revenue from PhotoStamps retail boxes using the redemption recognition method.PhotoStamps retail box breakage revenue during the second quarter of 2012 was not significant to our consolidated financial statements. Subsequent Events We are not aware of any material subsequent events or transactions that have occurred that would require recognition in the financial statements or disclosure in the notes to the consolidated financial statements. 8 Table of Contents STAMPS.COM INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2. Legal Proceedings On November 22, 2006, we filed a lawsuit against Endicia, Inc. and PSI Systems, Inc. in the United States District Court for the Central District of California for infringement of eleven of our patents covering, among other things, Internet postage technology. We sought an injunction, unspecified damages, and attorneys’ fees. On November 10, 2008, we were required to select fifteen claims (from over six hundred claims available) to be the subject of the trial. On November 9, 2009, the Court granted the summary judgment motion of Endicia, Inc. and PSI Systems, Inc. that the fifteen claims we selected are invalid. On June 15, 2011, the United States Court of Appeals for the Federal Circuit affirmed the summary judgment ruling. We do not anticipate any further appeals. On August 8, 2008, PSI Systems, Inc. filed a lawsuit against us in the same court, alleging that we infringed three PSI Systems patents related to Internet postage technology. PSI Systems sought an injunction, unspecified damages, and attorneys’ fees. On September 16, 2008, we filed counterclaims for infringement of four more of our patents. In our counterclaim, we sought an injunction, unspecified damages, and attorneys’ fees. On March 6, 2012, we entered into a binding agreement with PSI Systems, Inc. to resolve all outstanding patent litigation among the parties. On April 23, 2012, we executed a patent license and settlement agreement.Under the terms of the agreement, the parties agreed to a patent cross-licensing arrangement for the patents in dispute in (i) the lawsuit filed by Stamps.com against Endicia, Inc. and PSI Systems, Inc. on November 22, 2006 and (ii) the lawsuit filed by PSI Systems, Inc. against Stamps.com Inc. on August 8, 2008, both in the United States District Court for the Central District of California. In addition, the parties agreed to a five-year period where each will not sue the other for patent infringement. No payments were made to either party as part of the settlement. We are subject to various other routine legal proceedings and claims incidental to our business, and we do not believe that these proceedings and claims would reasonably be expected to have a material adverse effect on our financial position, results of operations or cash flows. 3. Net Income per Share Net income per share represents net income attributable to common stockholders divided by the weighted average number of common shares outstanding during a reported period. The diluted net income per share reflects the potential dilution that could occur if securities or other contracts to issue common stock, including stock options (commonly and hereafter referred to as “common stock equivalents”), were exercised or converted into common stock. Diluted net income per share is calculated by dividing net income during a reported period by the sum of the weighted average number of common shares outstanding plus common stock equivalents for the period. 9 Table of Contents STAMPS.COM INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The following table reconciles share amounts utilized to calculate basic and diluted net income per share (in thousands, except per share data): Three Months Ended June 30, Six Months Ended June 30, Net income $ Basic - weighted average common shares Diluted effect of common stock equivalents Diluted - weighted average common shares Earnings per share: Basic $ Diluted $ The calculation of dilutive shares excludes the effect of the following options that are considered anti-dilutive (in thousands): Three Months Ended June 30, Six Months Ended June 30, Anti-dilutive stock option shares 75 4. Stock-Based Employee Compensation We estimate the fair value of share-based payment awards on the date of grant using an option-pricing model and recognize stock-based compensation expense during each period based on the value of that portion of share-based payment awards that is ultimately expected to vest during the period, reduced for estimated forfeitures. We estimate forfeitures at the time of grant based on historical data and revise, if necessary, in subsequent periods if actual forfeitures differ from those estimates. Compensation expense recognized for all employee stock options granted is recognized using the straight-line method over their respective vesting periods of three to five years. The following table sets forth the stock-based compensation expense that we recognized for the periods indicated (in thousands): Three Months Ended June 30, Six Months Ended June 30, Stock-based compensation expense relating to: Employee and director stock options $ Employee stock purchases — — Total stock-based compensation expense $ Stock-based compensation expense relating to: Cost of revenues $
